Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 23 and 25-26 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Amended claim recite limitations not made obvious by the prior art of record.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/OLEG SURVILLO/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        



/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442